Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
The failure of the Legislature to classify the Trustees of the Insane Asylum, extended the term of all five to the period of two years. The appointments to fill vacancies could not extend beyond the term of the original incumbents, so that a vacancy occurred in the whole hoard at the expiration of two years, the term limited, which the Legislature having failed to provide for, the Governor of the State, by virtue of his general appointing power, corresponding to that of the Crown of Great Britain, in such cases, had the power to fill.
Judgment reversed.